AP-77,025
         FILED IN                                                           COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                   AUSTIN, TEXAS'
                                                                         Transmitted 3/16/2015 10:35:28 AM
                                                                           Accepted 3/16/2015 10:50:28 AM
       March 16,2015                                                                         ABEL ACOSTA
                                    No. AP-77,025             ;                                    CLERK

   ABELACOSTA. CLERK                                          i
                                            In the            I
                              Texas Court of Criminal Appeals
                                          At Austin



                                        No. 1384794           ;
                            In the 337th Criminal District Court
                                  Of Harris County, Texas     ;


                           OBEL CRUZ-GARCIA
                                           Appellant          :
                                              V.

                          THE STATE OF TEXAS                  i


                                           Appellee           >


                  STATE'S FINAL MOTION FOR EXTENSION OF TIME
                         IN WHICH TO FILE APPELLATE BRIEF



        TO THE HONORABLE COURT OF CRIMINAL APPEALS:


              THE STATE OF TEXAS, pursuant to Tex. R. App. P. 68.2(c) moves
                                                              i    < •
        for an extension of time within which to file its appellate brief. In support
                                                              i
        of its motion, the State submits the following:
                                                              j
              1. Appellant was charged by indictment with the felony offense of
                 capital murder.                         i

              2. The case was tried before a jury who found appellant guilty as
                 charged.

              3. The jury answered the special issues.        \

              4. The trial court assessed punishment at death, in accordance with
                 Texas Code of Criminal Procedure article 37.071 section 2(g).
5. Sentence was entered July 22, 2013.

6. Direct appeal to this Court is automatic.

7. Appellant's brief was filed on September 15, 2014, after receiving
   extensions from this Court for a period of 9 months.

8. After two extensions, the State's appellate brief is due on March
   16,2015.                                      !
                                                 i
                                                 i


9. The State seeks an additional and final extension of 30 days to file
   its brief, until April 15, 2015.             j

10. The following facts are relied upon to show good cause for the
    requested extension:

         a. During the previous two months, while reading the
            record in this case, the undersigned attorney filed 3 other
            appellate briefs.                  j
                                                 l

         b. Last month, the undersigned attorney presented oral
              argument to the Fourteenth Court; of Appeals on the co-
              defendant's case, Rogelio Aviles-Barroso v. State, which
              involved a unique and complex issue of a voice
              identification made 20 years after the offense.

         c. Last month, the undersigned attorney wrote an article
            for The Texas Prosecutor, the official journal of TDCAA,
            on this Court's recent holding in Butcher v. State.

         d. As part of her duties as an appellate team member to the
            felony courts, the undersigned attorney completed 50
              research projects for trial lawyers (assigned to her in the
              last two months.                   i
                                                 l
                                                 l
          e. As part of her duties as the appellate team member for
             the Crimes Against Children Division, the undersigned
             attorney spent considerable time in researching,
             planning and drafting two criminal statutes as well as
              bill analysis for this legislative session - online
              sohcitation of a minor and failure to report child abuse.
             f. The undersigned prosecutor is i on call to present
                testimony in Austin this week and later this month for
                House and Senate hearings on the revisions to the online
                solicitation statute that was declared unconstitutional
                by this Court in Ex Parte Lo.       I

             g. Additionally, the undersigned attorney was out of the
                office last month due to a death in the family.
                                                    i
                                                    !
             h. The Appellate Division of the Harris County's DA's office
                is currently operating with one less prosecutor, resulting
                in a higher workload. One colleague was mobilized by
                the U.S. Navy and his position willinpt be replaced.
                                                    i




             i. The appellate record in the present case is voluminous,
                consisting of 35 volumes. Appellant brings 12 points of
                error on appeal. The undersigned attorney has completed
                review of the record and is now in the process of
                addressing appellant's complaints.

            j. The undersigned attorney has two other appellate briefs
               assigned to her that are due this month, Ceasar Russi v.
               State and Jesse Dains v. State.   I

             k. The undersigned attorney requests a final extension of 30
                days to complete briefing,on this case and believes it will
                be completed by April 15, 2015.    l
                                                    i

             1. The State's motion is not for purposes of delay, but so that
                justice may be done.                !


      WHEREFORE, the State prays that this Court will grant the
requested extension until April 13, 2015.   :

                                    Respectfully submitted,
                                                    i
                                                    i




                                    Jessica Akins j
                                    Assistant District Attorney
                                    State Bar Number: 24029415
                       CERTIFICATE OF SERVICE


      Pursuant to Tex. R. App. P. 9.5, this certifies that on March 16, 2015, a

copy of the foregoing was sent to the following:


      Wayne T. Hill
      Attorney at Law
      4615 Southwest Freeway, Suite 600
      Houston, Texas 77027
      wthlaw@aol.. com




                                                       i




                                      Jessica Akins I
                                      Assistant District Attorney
                                      Harris County, Texas
                                       1201 Franklin, Suite 600
                                       Houston, Texas 77002
                                       (713) 755-5826 I
                                       State Bar Number: 24029415
                                                       i

                                       akins jessica@dao.hctx.net